Justice TAFT
concurring.
En banc consideration of the second point of error was requested.
A majority of the Court voted to consider point of error two en banc.
*829Justices COHEN, O’CONNOR, WILSON, ANDELL, and PRICE join the portion of the opinion addressing point of error two.
Chief Justice SCHNEIDER and Justices HEDGES and NUCHIA join the concurring opinion on point of error two.
The remainder of the opinion, which is a three-judge panel opinion, does not meet the criteria for publication, and is ordered not to be published. TEX.R.App.P. 47.